Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 12/20/2021. Claims 1, 14, and 20 have been amended. Claims 17-18 have been cancelled. Claims 21-22 have been newly added. Claims 1-16, 19-22 are now pending in this Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (U.S. Pub No. 2011/0313987 A1), and McAteer et al (U.S. Pub No. 2017/0147635 A1), and further in view of Wren (U.S. Pub No. 2018/0039854 A1).


As per claim 1. Ghosh discloses a method performed by one or more computers, the method comprising: 
storing, by the one or more computers, semantic graph data indicating objects relationships among the objects (Par [0023] graph with nodes); 
generating, by the one or more computers, opinion data indicating user sentiment with respect to the objects, the opinion data being generated based on explicit indications of user opinion and/or inferences of user opinion the tracked user accesses to the objects (Par [0020, 0023]); 
identifying, by the one or more computers, a particular object of the objects indicated by the semantic graph (Par [0015]); 
determining, by the one or more computers, an opinion measure for the particular object based on the generated opinion data (Par [0015, 0021, 0042] each object represents an influential score indicating the degree to which the subject’s opinion); and 
providing, by the one or more computers, output data to a client device, wherein the output data is generated based on the opinion measure for the particular object (Par [0035, 0042]).
Ghosh discloses graph but silence about sematic graph. However, McAteer discloses sematic graph (0015]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in McAteer into the teachings of Ghosh in order to maintain high quality output without the need for a domain expert (Par [0008]).

However, Wren discloses tracking, by the one or more computer, accesses to the object by multiple different users (Par [0005-0006]);
the opinion measure being determined by aggregating portions of the generated opinion data indicating sentiment with respect to the particular object that is determined from tracked user access to the particular object (Par [0050-0051]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wren into the teachings of Ghosh as modified by McAteer in order to provide user reaction to object/image (Par [0049]).As per claim 2, Ghosh discloses the method of claim 1, comprising receiving a query; wherein the particular object is identified as representing a candidate search result for the query; and wherein providing the output data comprises providing search results that are selected based on the opinion measure for the particular object or are ranked based on the opinion measure for the particular document (Par [0014]). As per claim 3, Ghosh discloses the method of claim 1, wherein determining the opinion measure for the particular document comprises determining, as the opinion measure, a score representing the sentiment of a particular user with respect to the particular object (Par [0015, 0021, 0042]). 
Ghosh discloses opinion data but silence about user sentiment. However, Wren discloses user sentiment (Par [0005, 0051]).

Ghosh discloses opinion data but silence about user sentiment. However, Wren discloses user sentiment (Par [0005, 0051]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wren into the teachings of Ghosh as modified by McAteer in order to provide interest for document/article (Par [0021]).As per claim 5, Ghosh discloses the method of claim 4, wherein the score is generated based on sentiment scores in the generated opinion data for a proper subset of the multiple users, the proper subset of the multiple users being determined based on the request (Par [0042-0045]). 
Ghosh discloses opinion data but silence about user sentiment. However, Wren discloses user sentiment (Par [0005, 0051]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wren into the teachings of Ghosh as modified by McAteer in order to provide interest for document/article (Par [0021]).
As per claim 6, Ghosh discloses the method of claim 1, comprising receiving a request associated with a particular user; wherein the opinion measure for the particular object is generated based on a (i) an opinion measure for the particular user with respect to the particular object (ii) an opinion measure for the particular user with respect to user objects representing other users, and (iii) opinion measures of the other users with respect to the particular object (Par [0022-0023]).
As per claim 7, Ghosh discloses the method of claim 1, wherein the opinion measure for the particular document is based on opinion measures with respect to objects representing users associated with the document (par [0046]). As per claim 8, Ghosh discloses the method of claim 1, wherein the particular object represents a document, and the opinion measure is generated based on opinion measures for multiple objects that represent elements of the document or represent data referenced by the document (par [0046]). 

As per claim 9, Wren discloses the method of claim 1, wherein the output data is provided to a client device associated with a particular user, and wherein the opinion measure is generated based on opinion measures indicating sentiment of the particular user with respect to the multiple objects (Par [0051])As per claim 10, McAteer discloses the method of claim 1, wherein the generated opinion data comprises weights for connections in the semantic graph between individual users and the objects in the graph (Par [0065]).
obtaining, for each of the multiple objects, (i) an opinion measure, based on the generated opinion data, indicating sentiment of one or more of the multiple users, and (ii) a relevance measure indicating relevance of the object with respect to the query; determining, for each of the multiple objects, a combined measure based on the opinion measure for the object and the relevance measure for the object; and ranking the multiple objects based on the combined measures; wherein the output data indicates a highest-ranking subset of the multiple objects (Par [0042-0045]). 
Ghosh discloses opinion data but silence about user sentiment. However, Wren discloses user sentiment (Par [0005, 0051]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wren into the teachings of Ghosh as modified by McAteer in order to provide interest for document/article (Par [0021]).As per claim 13, Ghosh discloses the method of claim 1, wherein generating the opinion data comprises generating opinion data indicating user sentiment of each of multiple users with respect to the objects of each of multiple users (Par [0015, 0021, 0042]).As per claim 14, Ghosh discloses a system comprising: 

storing, by the one or more computers, semantic graph data indicating objects relationships among the objects (Par [0023] graph with nodes);
generating, by the one or more computers, opinion data indicating user sentiment with respect to the objects, the opinion data being generated based on explicit indications of user opinion and/or inferences of user opinion from user actions with respect to the objects (Par [0020, 0023]);
identifying, by the one or more computers, a particular object of the objects indicted by the semantic graph (Par [0015])
determining, by the one or more computers, an opinion measure for the particular object based on the generated opinion data (Par [0015, 0021, 0042] each object represents an influential score indicating the degree to which the subject’s opinion); and
providing, by the one or more computers, output data to a client device, wherein the output data is generated based on the opinion measure for the particular object (Par [0035, 0042]).
Ghosh discloses graph but silence about sematic graph. However, McAteer discloses sematic graph (0015]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in McAteer into the teachings of Ghosh in order to maintain high quality output without the need for a domain expert (Par [0008]).
Ghosh discloses opinion data but silence tracking, by the one or more computer, accesses to the object by multiple different users; the opinion measure being determined by aggregating portions of the generated opinion data indicating sentiment with respect to the particular object that is determined from tracked user access to the particular object.

the opinion measure being determined by aggregating portions of the generated opinion data indicating sentiment with respect to the particular object that is determined from tracked user access to the particular object (Par [0050-0051]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wren into the teachings of Ghosh as modified by McAteer in order to provide user reaction to object/image (Par [0049]).
As per claim 15. The system of claim 14, comprising receiving a query; wherein the particular object is identified as representing a candidate search result for the query; and wherein providing the output data comprises providing search results that are selected based on the opinion measure for the particular object or are ranked based on the opinion measure for the particular document (Par [0014])As per claim 16. The system of claim 14, wherein determining the opinion measure for the particular document comprises determining, as the opinion measure, a score representing the sentiment of a particular user with respect to the particular object (Par [0015, 0021, 0042]).
Ghosh discloses opinion data but silence about user sentiment. However, Wren discloses user sentiment (Par [0005, 0051]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wren into the teachings of Ghosh as modified by McAteer in order to provide interest for document/article (Par [0021]).
As per claim 19, Ghosh discloses the system of claim 14, comprising receiving a request associated with 
As per claim 20. One or more non-transitory computer-readable media storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: 
storing, by the one or more computers, semantic graph data indicating objects relationships among the objects (Par [0023] graph with nodes); 
generating, by the one or more computers, opinion data indicating user sentiment with respect to the objects, the opinion data being generated based on explicit indications of user opinion and/or inferences of user opinion from user actions with respect to the objects (Par [0020, 0023]); 
identifying, by the one or more computers, a particular object of the objects indicted by the semantic graph (Par [0015]); 
determining, by the one or more computers, an opinion measure for the particular object based on the generated opinion data (Par [0015, 0021, 0042] each object represents an influential score indicating the degree to which the subject’s opinion); and 
providing, by the one or more computers, output data to a client device, wherein the output data is generated based on the opinion measure for the particular object (Par [0035, 0042]).
Ghosh discloses graph but silence about sematic graph. However, McAteer discloses sematic graph (0015]).

Ghosh discloses opinion data but silence tracking, by the one or more computer, accesses to the object by multiple different users; the opinion measure being determined by aggregating portions of the generated opinion data indicating sentiment with respect to the particular object that is determined from tracked user access to the particular object.
However, Wren discloses tracking, by the one or more computer, accesses to the object by multiple different users (Par [0005-0006]);
the opinion measure being determined by aggregating portions of the generated opinion data indicating sentiment with respect to the particular object that is determined from tracked user access to the particular object (Par [0050-0051]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Wren into the teachings of Ghosh as modified by McAteer in order to provide user reaction to object/image (Par [0049]).

As per claim 21, Wren discloses the method of claim 1, comprising: tracking context information describing the contexts in which the accesses to the objects were made; and obtaining context data indicating a current context of the client device; wherein the opinion measure is generated based at least in part on an aggregation of multiple items opinion data for the particular object in which different opinion data for the particular object is weighted based on a level of similarity between the current context of the client device and the contexts of the tracked accesses from which the respective items of opinion data were generated (Par [005, 0049-0051]).

.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Hosain Alam can be reached on 571-270-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 10, 2022



/THU N NGUYEN/Examiner, Art Unit 2154